*366ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-087 concluding that LUBA ANNENKO of CHERRY HILL, who was admitted to the bar of this State in 1983, and who was suspended from practice for a period of six months by Order of the Court dated October 17, 2000, effective November 13, 2000, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having determined that said term of suspension should commence at the conclusion of the six-month suspension imposed by Order of the Court dated October 17, 2000, for respondent’s misconduct in DRB 99-180;
And good cause appearing;
It is ORDERED that LUBA ANNENKO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 13, 2001; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of her fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.